Case 3:18-cv-00765-DJH-CHL Document 1 Filed 11/16/18 Page 1 of 4 PageID #: 1




                           UNITED STATES DISTRICT COURT
                           WESTERN DIVISION OF KENTUCKY
                                LOUISVILLE DIVISION



MARY PATRICIA LEENERTS,                             )
                                                    )
                              Plaintiff             )
                                                    )
v.                                                  )                  3:18-cv-765-DJH
                                                            Case No. ______________________
                                                    )       Filed Electronically
                                                    )
                                                    )
MULTI PACKAGING SOLUTIONS OF                        )
KENTUCKY, LLC                                       )
                    Defendant                       )
                                                    )

                                   NOTICE OF REMOVAL

       Come now the Defendant, by counsel, and hereby gives notice of the removal of this action

from the Circuit Court of Jefferson County, Kentucky, Case No. 18-CI-06095, to the United States

District Court, Western District of Kentucky, Louisville Division. In support of this Notice of

Removal, the Defendant states as follows:

                  IDENTIFICATION AND CITIZENSHIP OF PARTIES

       1.      At the time this action was commenced, Plaintiff was a resident of Jefferson

County, Kentucky.

       2.      At the time this action was commenced, and as of the date of this Notice, Defendant

is a Delaware organization, authorized to do business and doing business in the Commonwealth

of Kentucky.
Case 3:18-cv-00765-DJH-CHL Document 1 Filed 11/16/18 Page 2 of 4 PageID #: 2




                                      THE CIVIL ACTION

       3.      Plaintiff instituted a civil action against Defendant alleging violations of Title VII

of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000(e) et seq., and the Americans with

Disabilities Act, 42 U.S.C. §12101, and other state law claims.

                                 JURISDICTION AND VENUE

       4.      In her Complaint, Plaintiff alleges a violation of Title VII of the Civil Rights Act

of 1964, as amended, 42 U.S.C. §2000(e) et seq., and the Americans with Disabilities Act, 42

U.S.C. §12101.

       5.      This matter is thus a civil action between involving a claim under a federal statute.

Accordingly, removal of this action is proper pursuant to 28 U.S.C. §1441, because this is a civil

action brought in state court over which the Federal District Court would have original jurisdiction

pursuant to 28 U.S.C. §1331.

       6.      There also exists diversity of citizenship between the parties. Accordingly, this

Court would have jurisdiction pursuant to 28 U.S.C. §1332.

       7.      Pursuant to 28 U.S.C. §1446(b), this Notice of Removal is being filed within thirty

days of the receipt by Defendant of the initial pleading in the Kentucky state court proceeding.

       8.      Pursuant to 28 U.S.C. §1367, this Court has supplemental jurisdiction over any

asserted state law claims.

       9.      Defendant will promptly give written notice of the filing of this notice of removal

to Plaintiff, through his counsel, and will file a copy of this notice of removal with the clerk of the

Circuit Court of Jefferson County, Kentucky.




                                                  2
Case 3:18-cv-00765-DJH-CHL Document 1 Filed 11/16/18 Page 3 of 4 PageID #: 3




       10.    Defendant hereby removes the above-entitled action form the Circuit Court of

Jefferson County, Kentucky, to the United States District Court for the Western District of

Kentucky, Louisville Division.




                                         Respectfully submitted,


                                         /s/Cynthia L. Effinger
                                         CYNTHIA L. EFFINGER
                                         McBRAYER, McGINNIS, LESLIE &
                                         KIRKLAND, PLLC
                                         9300 Shelbyville Road, Suite 110
                                         Louisville, Kentucky 40222
                                         Phone: (502) 327-5400
                                         ceffinger@mmlk.com
                                         Counsel for Defendant




                                            3
Case 3:18-cv-00765-DJH-CHL Document 1 Filed 11/16/18 Page 4 of 4 PageID #: 4




                                     CERTIFICATE OF SERVICE

       It is hereby certified that a true and correct copy of the foregoing was served via U.S. Mail,
postage pre-paid, and electronic service this 16th day of November upon the following:

Timothy Denison
235 South Fifth Street, 3rd Floor
Louisville, KY 40202
Counsel for Plaintiff



                                                     /s/ Cynthia L. Effinger
                                                     Counsel for Defendant


4850-7545s-6635, v. 1
4850-7545-6635, v. 1




                                                 4
